DETAILED ACTION
Claims 1-8 and 10-20 are presented for examination.
Claim 9 is cancelled.
Claims 1, 3, and 10-11 have been amended.
This office action is in response to the amendment submitted on 30-JUN-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The written opinion of PCT/US2019/022390 dated 30 MAY 2019 (hereinafter ‘written opinion’) cites all references as ‘A’ references. In the written opinion, the most closely related art has been reviewed. Examiner finds the most relevant references do no discuss the elements of the claim as identified below, most notably the “matrix blocks” and “matrix slabs” relating to huff n puff.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claim 1, specifically

describing a conceptual proxy model to represent a hydraulic fracture network in terms of idealized two dimensional (2-D) matrix blocks bounded by orthogonal fracture planes and one dimensional (1-D) matrix slabs bounded by parallel fracture planes; and
providing analytical solutions for mass transport from fluid density changes during the primary production, followed by both density and composition changes during the subsequent solvent huff'n'puff periods by using a diffusion-based model for a matrix and assuming infinite conductivity fractures; and

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8 and 10-20 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cronin et al., “Diffusion-Dominated Proxy Model for Solvent Injection in Ultratight Oil Reservoirs” [DECEMBER 31 2018] SPE-190305-PA – Not eligible under prior art. Contains same inventive entity. Published after the EFD. Made of record and found during inventor search.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146